         Case 3:19-cv-02573-EMC Document 477 Filed 12/08/20 Page 1 of 5


 1   Heather M. Burke (SBN 284100)                     Francis O. Scarpulla (Cal. Bar 41059)
                                                       LAW OFFICES OF FRANCIS O.
 2   3000 El Camino Real                               SCARPULLA
     2 Palo Alto Square, Suite 900                     3708 Clay Street
 3   Palo Alto, CA 94306-2109                          San Francisco, CA 94118
     Telephone: (650) 213-0300                         Telephone: (415) 751-4193
 4   Facsimile: (650) 213-8158                         Facsimile: (415) 788-0706
     hburke@whitecase.com                              fos@scarpullalaw.com
 5
     Attorneys for Defendants Gilead Sciences, Inc.,
                                                  Dianne M. Nast
 6                                                NASTLAW LLC
     Gilead Holdings, LLC, Gilead Sciences, LLC, and
     Gilead Sciences Ireland UC                   1101 Market Street, Suite 2801
 7                                                Philadelphia, PA 19107
     Daniel B. Asimow (SBN 165661)                Telephone: (215) 923-9300
 8   ARNOLD & PORTER KAYE SCHOLER LLP Fax: (215) 923-9302
     daniel.asimow@arnoldporter.com               dnast@nastlaw.com
 9   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111-4024                 Michael L. Roberts
10                                                ROBERTS LAW FIRM, P.A.
     Attorney for Defendants Bristol-Myers Squibb 1920 McKinney Avenue, Suite 700
11   Company and E. R. Squibb & Sons, L.L.C.      Dallas, TX 75201
                                                  Telephone: (501) 952-8558
12   (Additional Counsel for Defendants           mikeroberts@robertslawfirm.us
     Listed on Signature Page)
13                                                Counsel for Plaintiffs KPH Healthcare
                                                  Services, Inc., FWK Holdings, LLC, and the
14                                                Proposed Class
15
                             IN THE UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18   STALEY, et al.,                                   Case No. 3:19-cv-02573-EMC (lead case)

19                               Plaintiffs,           JOINT STIPULATION AND
                                                       [PROPOSED] ORDER ON MOTIONS
20          v.                                         BRIEFING SCHEDULE

21   GILEAD SCIENCES, INC., et al.,
                                                       Ctrm:       5 – 17th Floor
22                               Defendants.           Judge:      Honorable Edward M. Chen

23   THIS DOCUMENT RELATES TO :

24   FWK Holdings, LLC v. Gilead Sciences, Inc.
     et al., 3:20-cv-06793-EMC
25
     KPH Healthcare Services, Inc. v. Gilead
26   Sciences, Inc. et al., 3:20-cv-06961-EMC

27

28


              JOINT STIPULATION AND [PROPOSED] ORDER ON MOTIONS BRIEFING SCHEDULE
         CASE NO: 3:19-CV-02573-EMC / RELATED CASE NOS: 3:20-CV-6793-EMC AND 3:20-CV-6961-EMC
             Case 3:19-cv-02573-EMC Document 477 Filed 12/08/20 Page 2 of 5


 1            WHEREAS, Defendants Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences, LLC,
 2
     Gilead Sciences Ireland UC, Bristol-Myers Squibb Company, and E. R. Squibb & Sons, L.L.C.
 3
     (collectively, “Defendants”) filed the following motions on November 25, 2020: Motion to Dismiss
 4
     the Class Action Complaints of Plaintiffs KPH Healthcare Services, Inc. and FWK Holdings, LLC
 5

 6   (collectively, “Plaintiffs”) (ECF No. 460), Motion to Compel Arbitration (ECF No. 461), and Motion

 7   for Costs and a Stay (ECF No. 463) (collectively, the “Motions”).

 8            WHEREAS, under N.D. Cal. Local Rule 7-3, Plaintiffs’ current deadline to respond to the
 9   Motions is December 9, 2020.
                                                            February 11, 2021 at 1:30 p.m.
10
              WHEREAS, the hearing on the Motions is set on January 21, 2021 at 1:30 p.m. (ECF No. 468).
11
              WHEREAS, Plaintiffs and Defendants agree to a short extension to the deadlines for Plaintiffs’
12
     responses to the Motions, to December 21, 2020, and for Defendants’ replies, to January 7, 2021, such
13
                                                                                   February 11, 2021
14   that, under the Court’s scheduling guidelines, the current hearing setting of January 21, 2021 is not

15   affected.

16            THE PARTIES HEREBY STIPULATE, SUBJECT TO COURT APPROVAL, THAT:
17
              1.      Plaintiffs shall respond to the Motions no later than December 21, 2020.
18
              2.      Defendants shall file their replies in support of the Motions no later than January 7,
19
     2021.
20
      Dated: December 7, 2020                       Respectfully submitted,
21

22                                                  LAW OFFICES OF FRANCIS O. SCARPULLA
23
                                               By: /s/ Francis O. Scarpulla
24                                                 Francis O. Scarpulla (Cal. Bar 41059)
                                                   Patrick B. Clayton (Cal. Bar 240191)
25                                                 LAW OFFICES OF FRANCIS O. SCARPULLA
                                                   3708 Clay Street
26                                                 San Francisco, CA 94118
                                                   Telephone: (415) 751-4193
27                                                 Facsimile: (415) 788-0706
                                                   fos@scarpullalaw.com
28                                                 pbc@scarpullalaw.com

                                                         1
                  JOINT STIPULATION AND [PROPOSED] ORDER ON MOTIONS BRIEFING SCHEDULE
             CASE NO: 3:19-CV-02573-EMC / RELATED CASE NOS: 3:20-CV-6793-EMC AND 3:20-CV-6961-EMC
         Case 3:19-cv-02573-EMC Document 477 Filed 12/08/20 Page 3 of 5


 1                                            Dianne M. Nast
                                              NASTLAW LLC
 2                                            1101 Market Street, Suite 2801
                                              Philadelphia, PA 19107
 3                                            Telephone: (215) 923-9300
                                              Fax: (215) 923-9302
 4                                            dnast@nastlaw.com
 5                                            Michael L. Roberts
                                              ROBERTS LAW FIRM, P.A.
 6                                            1920 McKinney Avenue, Suite 700
                                              Dallas, TX 75201
 7                                            Telephone: (501) 952-8558
                                              mikeroberts@robertslawfirm.us
 8
                                              Counsel for Plaintiff KPH Healthcare Services, Inc.,
 9                                            FWK Holdings, LLC, and the Proposed Class
10   Dated:   December 7, 2020                WHITE & CASE LLP
11
                                        By:    /s/ Heather M. Burke
12                                            Heather M. Burke (SBN 284100)
                                              Jeremy K. Ostrander (SBN 233489)
13
                                              3000 El Camino Real
14                                            2 Palo Alto Square, Suite 900
                                              Palo Alto, CA 94306-2109
15                                            Telephone: (650) 213-0300
                                              Facsimile: (650) 213-8158
16                                            hburke@whitecase.com
                                              jostrander@whitecase.com
17
                                              Christopher M. Curran (pro hac vice)
18                                            Peter J. Carney (pro hac vice)
19                                            701 Thirteenth Street, NW
                                              Washington, District of Columbia 20005-3807
20                                            Telephone: (202) 626-3600
                                              Facsimile: (202) 639-9355
21                                            ccurran@whitecase.com
                                              pcarney@whitecase.com
22
                                              Heather K. McDevitt (pro hac vice)
23                                            Bryan D. Gant (pro hac vice)
                                              Kristen O'Shaughnessy (pro hac vice)
24                                            Alison Hanstead (pro hac vice)
25                                            1221 Avenue of the Americas
                                              New York, New York 10020
26                                            Telephone: (212) 819-8200
                                              Facsimile: (212) 354-8113
27                                            hmcdevitt@whitecase.com
                                              bgant@whitecase.com
28                                            kristen.oshaughnessy@whitecase.com

                                                  2
              JOINT STIPULATION AND [PROPOSED] ORDER ON MOTIONS BRIEFING SCHEDULE
         CASE NO: 3:19-CV-02573-EMC / RELATED CASE NOS: 3:20-CV-6793-EMC AND 3:20-CV-6961-EMC
         Case 3:19-cv-02573-EMC Document 477 Filed 12/08/20 Page 4 of 5


                                              ahanstead@whitecase.com
 1
                                              Attorneys for Defendants Gilead Sciences, Inc.,
 2                                            Gilead Holdings, LLC, Gilead Sciences, LLC, and
                                              Gilead Sciences Ireland UC
 3

 4   Dated:   December 7, 2020                ARNOLD & PORTER KAYE SCHOLER LLP
 5
                                        By:    /s/ Daniel B. Asimow
 6                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                              Daniel B. Asimow (SBN 165661)
 7                                            daniel.asimow@arnoldporter.com
                                              Three Embarcadero Center, 10th Floor
 8                                            San Francisco, CA 94111-4024
 9                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                              Laura S. Shores (pro hac vice)
10                                            laura.shores@arnoldporter.com
                                              James L. Cooper (pro hac vice)
11                                            james.cooper@arnoldporter.com
                                              Anne P. Davis (pro hac vice)
12                                            anne.davis@arnoldporter.com
                                              Allison P. Gardner (pro hac vice)
13                                            allison.gardner@arnoldporter.com
                                              Michael A. Rubin (pro hac vice)
14                                            michael.rubin@arnoldporter.com
                                              601 Massachusetts Ave. NW
15                                            Washington, DC 20001
16                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                              Ada Victoria Añon (pro hac vice)
17                                            ada.anon@arnoldporter.com
                                              Travis W. Clark (pro hac vice)
18                                            travis.clark@arnoldporter.com
                                              250 West 55th Street
19                                            New York, NY 10019
20                                            Attorneys for Defendants
                                              Bristol-Myers Squibb Company
21                                            and E. R. Squibb & Sons, L.L.C.
22

23

24

25

26

27

28

                                                  3
              JOINT STIPULATION AND [PROPOSED] ORDER ON MOTIONS BRIEFING SCHEDULE
         CASE NO: 3:19-CV-02573-EMC / RELATED CASE NOS: 3:20-CV-6793-EMC AND 3:20-CV-6961-EMC
          Case 3:19-cv-02573-EMC Document 477 Filed 12/08/20 Page 5 of 5


 1                                       ORDER AS MODIFIED

 2          Based on the stipulation of the parties, and good cause therefore, IT IS HEREBY ORDERED

 3   that the Stipulation is approved.

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5
               December 8, 2020
       Dated: _______________                           ________________________________
 6                                                      Hon. Edward M. Chen
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
                JOINT STIPULATION AND [PROPOSED] ORDER ON MOTIONS BRIEFING SCHEDULE
           CASE NO: 3:19-CV-02573-EMC / RELATED CASE NOS: 3:20-CV-6793-EMC AND 3:20-CV-6961-EMC
